          Case 1:21-cv-00858-APM Document 14 Filed 07/08/21 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF COLUMBIA

 JAMES BLASSINGAME and SIDNEY              Case No. 1:21-cv-858-APM
 HEMBY,

                          Plaintiffs,

          v.

 DONALD J. TRUMP,

                          Defendant.




    MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE FLOYD ABRAMS,
    ERWIN CHEMERINSKY, MARTHA MINOW, AND LAURENCE H. TRIBE IN
                      SUPPORT OF PLAINTIFFS




                                         STEVEN A. HIRSCH - #171825
                                         shirsch@keker.com
                                         NIC MARAIS - # 277846
                                         nmarais@keker.com
                                         Counsel of Record
                                         MATAN SHACHAM - #262348
                                         mshacham@keker.com
                                         Keker, Van Nest & Peters LLP
                                         633 Battery Street
                                         San Francisco, CA 94111-1809
                                         Telephone:       415 391 5400
                                         Facsimile:       415 397 7188

                                         Attorneys for Movants and Proposed Amici
                                         Curiae Floyd Abrams, Erwin Chemerinsky,
                                         Martha Minow, and Laurence H. Tribe




1707690
            Case 1:21-cv-00858-APM Document 14 Filed 07/08/21 Page 2 of 7




          Pursuant to Local Civil Rule 7(o)(2), Floyd Abrams, Erwin Chemerinsky, Martha

Minow, and Laurence H. Tribe (collectively, “movants”) hereby move the Court for leave to file

the accompanying Brief of Amici Curiae in Support of the Plaintiffs.

                                      Nature of the Movants’ Interest

          Amici curiae are Constitutional and First Amendment scholars and practitioners who

have an interest in the courts’ striking an appropriate balance between, on the one hand, the First

Amendment rights of free speech, association, and petition, and on the other, the government’s

ability to carry out its functions—which include preventing the political intimidation of federal

officials, voters, and those who seek to support and advocate for candidates for federal office.

                                Reasons Why an Amicus Brief Is Desirable
          The defendants in all three January 6 Suits1 pending before this Court have moved the

Court to dismiss claims that the plaintiffs have asserted under 42 U.S.C. § 1985(1), originally

part of the Ku Klux Klan Act of 1871. Broadly speaking, § 1985(1) creates a civil cause of action

against persons who conspire to use force, intimidation, or threats to prevent federal officials

from carrying out their duties. The defendants argue that § 1985(1), at least as applied here,

violates their First Amendment right to engage in “political speech.” The movants believe that it

is important not only to reject plaintiffs’ spurious and thinly developed First Amendment

defenses, but to do so on grounds that preserve the effectiveness of political-intimidation statutes

generally.

          Section 1985(1) is one of a suite of political-intimidation statutes that, among other

things, prohibit threatening federal officials to prevent them from carrying out their duties,

threatening citizens to prevent them from voting freely, and threatening anyone for supporting or

failing to support federal candidates. See 42 U.S.C. § 1985(3); 52 U.S.C. § 10101(b); 52 U.S.C.

§ 10307(b). But because the political-intimidation statutes share common terms that implicate


1
 “January 6 Suits” refers collectively to Thompson v. Trump, No. 1:21-cv-00400-APM,
Swalwell v. Trump, No. 1:21-cv-00586-APM, and Blassingame v. Trump, No. 1:21-cv-00858-
APM.


                                                   2
1707690
           Case 1:21-cv-00858-APM Document 14 Filed 07/08/21 Page 3 of 7




speech—“conspire,” “intimidate,” “threat”—they are collectively vulnerable to erosion by inapt

interpretations and applications of the First Amendment. Here, for example, the defendants assert

that the plaintiffs’ § 1985(1) claims cannot survive First Amendment scrutiny unless they fall

within one of two carefully circumscribed exceptions to First Amendment coverage: the

“incitement” exception for speech that is “directed to inciting or promoting imminent lawless

action and is likely to incite or produce such action,” Brandenburg v. Ohio, 395 U.S. 444, 447

(1969), and the “true threat” exception, which denies First Amendment protection to “statements

where the speaker means to communicate a serious expression of an intent to commit an act of

unlawful violence to a particular individual or group of individuals.” Virginia v. Black, 538 U.S.

343, 359–60 (2003). But many modern forms of political intimidation do not involve inciting

imminent lawless action or threatening to inflict physical violence; and there is uncertainty about

the degree of intent that a litigant must prove in order to invoke the true-threat exception.

Although both exceptions very likely apply here, a ruling that limited the political-intimidation

statutes to those circumscribed scenarios would sharply curtail the reach of these statutes at a

time when voting, and the public officials who administer voting, are under relentless partisan

attack—as the facts of January 6 attest.

          The movants’ proposed amicus brief therefore suggests that, in addition to determining

whether the incitement and true-threat exceptions apply here, the Court should rely upon the

long-recognized, categorical exception to First Amendment coverage for speech that is integral

to the commission of a crime or tort—speech, in other words, that is the very vehicle by which a

crime or tort is committed. That exception is peculiarly appropriate here, where the speech in

question is integral to antidemocratic conduct that federal law has proscribed for 150 years. The

movants thus urge the Court to apply a categorical First Amendment exception for speech

integral to the forms of political intimidation proscribed by § 1985(1). We believe that this

approach not only accords with relevant First Amendment principles but also helps to ensure the

continued efficacy of the nation’s legal infrastructure for controlling political intimidation. As




                                                  3
1707690
            Case 1:21-cv-00858-APM Document 14 Filed 07/08/21 Page 4 of 7




the facts of January 6 make clear, that infrastructure is as important to the survival of our

democracy as it has ever been.

          Why the Movants’ Position Is Not Adequately Represented by a Party and Why the
                Matters Asserted Are Relevant to the Disposition of the Case
          No party brief has discussed or is likely to discuss the potential impact of the Court’s

First Amendment rulings on the vitality of § 1985(1) and the other political-intimidation statutes.

For this reason, the movants believe that their brief will contribute a unique perspective that

could shape the way the Court frames its ruling on the First Amendment defenses, with

important implications for our democracy.

                       Position of Each Party as to the Filing of the Proposed Brief
          On July 2, 2021, the movants’ counsel sent defense counsel an email seeking their

position as to the filing of the proposed amicus brief. Defendant Donald J. Trump responded

through counsel that he does not oppose the filing.

                                Additional Information About the Movants

          Floyd Abrams is Senior Counsel at Cahill Gordon & Reindel in New York, a Visiting

Lecturer at Yale Law School, and a Lecturer in Law at Columbia Law School. For 15 years he

taught as well at the Columbia Graduate School of Journalism as the Willian J. Brennan Jr.

Visiting Lecturer in First Amendment law. For the last half century he has been counsel or co-

counsel in numerous First Amendment cases of note including, among others, New York Times

Co. v. United States (Pentagon Papers Case), 403 U.S. 713 (1971); Landmark Communications

Co. v. Virginia, 435 U.S. 829 (1978); Smith v. Daily Mail, 443 U.S. 97 (1979); Herbert v. Lando,

441 U.S. 153 (1979); McConnell v. Federal Election Commission, 540 U.S. 93 (2003); and

Citizens United v. Federal Election Commission, 558 U.S. 310 (2010). He has written three

books about the First Amendment—Speaking Freely: Trials of the First Amendment (2005);

Friend of the Court: On the Front Lines with the First Amendment (2013); and The Soul of the

First Amendment (2017). He has published numerous articles about the First Amendment and

received numerous awards for his work in the area.



                                                    4
1707690
           Case 1:21-cv-00858-APM Document 14 Filed 07/08/21 Page 5 of 7




          Erwin Chemerinsky is the Dean of the University of California Berkeley School of

Law, where he holds the title of Jesse H. Choper Distinguished Professor of Law. He frequently

argues appellate cases, including in the United States Supreme Court. He is the author of 14

books, including leading casebooks and treatises about constitutional law, criminal procedure,

and federal jurisdiction, and has authored over 200 law-review articles. His most recent books

are Presumed Guilty: How the Supreme Court Empowered the Police and Subverted Civil Rights

(2021) and The Religion Clauses: The Case for Separating Church and State (2020) (with

Howard Gillman). In 2017, National Jurist magazine again named Dean Chemerinsky as the

most influential person in legal education in the United States. In 2016, he was named a fellow

of the American Academy of Arts and Sciences.

          Martha Minow is the 300th Anniversary University Professor at Harvard University and

former dean of Harvard Law School. She is the author or editor of 18 books and has authored

over 200 law-review articles. Her most recent books are Saving the News: Why the Constitution

Calls for Government Action to Preserve Freedom of Expression (2021) and When Should Law

Forgive? (2019). Her many public lectures include the 2017 Alexander Meikeljohn Lecture on

the First Amendment at Brown University. A fellow of the American Academy of Arts and

Sciences and a fellow of the American Philosophical Society, she has received nine honorary

degrees from universities in three nations as well as numerous awards, including the Sacks-

Freund Award for Excellence in Teaching, Harvard Law School. She currently serves on the

board of public media entity GBH, and previously served on the board of the CBS Corporation.

          Laurence H. Tribe is the Carl M. Loeb University Professor and Professor of

Constitutional Law Emeritus at Harvard. He has written over 115 articles and books, including

his treatise, American Constitutional Law, cited more than any other legal text since 1950. He

has prevailed in numerous cases that he argued in the U.S. Supreme Court, including the

following First Amendment cases: United States v. United Foods, 533 U.S. 405 (2001) (First

Amendment precludes forcing mushroom growers to pay for generic advertising campaign

unrelated to substantive regulation of mushroom market); Sable Communications Co. v. FCC,


                                                5
1707690
          Case 1:21-cv-00858-APM Document 14 Filed 07/08/21 Page 6 of 7




492 U.S. 115 (1989) (Congress may not abolish non-obscene “dial-a-porn” services where

methods of keeping children from accessing such services are not shown to be unavailable);

Board of Education of Oklahoma City v. National Gay Task Force, 470 U.S. 903 (1985) (First

Amendment protects gay-rights advocacy in public schools); Richmond Newspapers v. Virginia,

448 U.S. 555 (1980) (press and public have right to attend criminal trials). He also prevailed

without argument in Boston v. Anderson, 439 U.S. 951, 1389 (1978) (state court may not prohibit

free speech by municipality on referendum issue pending before the people in statewide

election). Professor Tribe helped write the constitutions of South Africa, the Czech Republic, and

the Marshall Islands. He was elected to the American Academy of Arts and Sciences in 1980 and

was elected to the American Philosophical Society in 2010. He holds 11 honorary degrees.


                                                 Respectfully submitted,

                                                 KEKER, VAN NEST & PETERS LLP

Dated: July 8, 2021

                                          By:    /s/ Steven A. Hirsch
                                                 STEVEN A. HIRSCH


                                                 /s/ Nic Marais
                                                 NIC MARAIS
                                                 Counsel of Record


                                                 STEVEN A. HIRSCH
                                                 NIC MARAIS
                                                 MATAN SHACHAM
                                                 Keker, Van Nest & Peters LLP
                                                 633 Battery Street
                                                 San Francisco, CA 94111-1809
                                                 Telephone: 415 391 5400
                                                 Facsimile: 415 397 7188

                                                 Attorneys for Movants and Proposed Amici
                                                 Curiae Floyd Abrams, Erwin Chemerinsky,
                                                 Martha Minow, and Laurence H. Tribe



                                                6
1707690
            Case 1:21-cv-00858-APM Document 14 Filed 07/08/21 Page 7 of 7




                                   CERTIFICATE OF SERVICE

          I certify that on July 8, 2021, a copy of the foregoing was filed with the Clerk using the

Court’s CM/ECF system, which will send a copy to all counsel of record.


                                                  /s/ Nic Marais
                                                  NIC MARAIS
                                                  Keker, Van Nest & Peters LLP
                                                  633 Battery Street
                                                  San Francisco, CA 94111-1809
                                                  Telephone: 415 391 5400
                                                  Facsimile: 415 397 7188
                                                  nmarais @keker.com




                                                   7
1707690
